Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT
 


 
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is made and entered into
effective as of February 12, 2015, by and among [i] ALMOST FAMILY, INC., a
Delaware corporation (“AFI” or “Borrower”), [ii] JPMORGAN CHASE BANK, N.A., a
national banking association as Administrative Agent and for itself as a Lender
(“Agent”), [iii] J.P. MORGAN SECURITIES LLC, a Delaware limited liability
company as Joint Lead Arranger (“J.P. Morgan Securities”), [iv] MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, a Delaware corporation as Joint Lead
Arranger (“MLPFS”), [v] BANK OF AMERICA, N.A., a national banking association as
Syndication Agent and for itself as a Lender (“BOA”), [vi] FIFTH THIRD BANK, an
Ohio banking corporation as a Documentation Agent and for itself as a Lender
(“FTB”), pursuant to that certain Credit Agreement dated as of December 2, 2010
(the “Original Credit Agreement”), as modified by a letter agreement dated as of
December 10, 2012, and the Second Amendment to Credit Agreement (“Second
Amendment”) dated as of December 6, 2013, entered into in each case among AFI,
Agent, BOA, FTB and the other Lenders party thereto (collectively, the “Credit
Agreement”; certain capitalized terms used in this Amendment have the meaning
set forth for them in the Credit Agreement unless expressly otherwise defined
herein), [vii] EACH DEPARTING LENDER designated as such on the signature page to
this Amendment executed and delivered by it (“Departing Lender”), and by [viii]
REGIONS BANK, an Alabama banking corporation for itself as a Lender (“RB”), as
modified by this Amendment (for avoidance of doubt, the reference to “Lenders”
contained in this Amendment includes Agent, BOA, FTB and RB and excludes J.P.
Morgan Securities, MLPFS and the Departing Lender).
 
W I T N E S S E T H:
 
WHEREAS, Lenders and AFI have agreed [i] to increase the aggregate amount of the
Commitments of the Lenders from $125,000,000 to $175,000,000, [ii] to extend the
Maturity Date from December 2, 2015 until February 12, 2020, [iii] to modify
definitions used in calculating the Applicable Rate, [iv] to modify certain of
the Financial Covenants, [v] to amend the Pricing Grid Rider, and [vi] otherwise
as set forth in this Amendment;
 
NOW, THEREFORE, in consideration of the premises, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, it is hereby agreed as follows:
 
ARTICLE 1.                                
 


 
Amendments to Credit Agreement
 
AFI, Agent, and Lenders agree that, subject to satisfaction of the conditions
stipulated in Article 2 of this Amendment, the Credit Agreement is hereby
modified as follows:
 
1.1 Each of the following definitions shall be added to Article 1 of the Credit
Agreement alphabetically in the order in which they would have appeared if
initially set forth in the Credit Agreement:
 
“Acquisition Consideration” means the aggregate amount of the consideration,
including cash as well as any Indebtedness of a Target Person assumed by an
Acquirer, paid by the Acquirer for the Acquisition.
 
 
 

--------------------------------------------------------------------------------

 
 
“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).
 
“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day).  Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.
 
“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the CB Floating Rate.
 
“Central FL” means SunCrest Home Health of Central FL, LLC, a Florida limited
liability company.
 
“Controlled Affiliate” has the meaning set forth for such term in Section 3.12.
 
“Embargoed Person” has the meaning set forth for such term in Section 3.13.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
“Executive Order” has the meaning set forth for such term in Section 3.13.
 
“Foreign Assets Control Regulations” has the meaning set forth for such term in
Section 3.13.
 
“IHM” means Imperium Health Management, LLC, a Kentucky limited liability
company.
 
 
 

--------------------------------------------------------------------------------

 
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Lender (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.  [When determining the rate for a period which is less than the shortest
period for which the LIBO Screen Rate is available, the LIBO Screen Rate for
purposes of paragraph (a) above shall be deemed to be the overnight screen rate
where “overnight screen rate” means the overnight rate determined by the Lender
from such service as the Lender may select. ]
 
“Joint Lead Arranger” means JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, each in its respective capacity as a lead arranger
under the Credit Agreement, and “Joint Lead Arrangers” means all of them,
collectively.
 
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) owned or
controlled by, or acting for or on behalf of, any Person listed in the Annex to
the Executive Order or identified pursuant to Section 1 of the Executive Order;
(c) with whom a Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or anti-laundering law, including the Executive
Order; (d) who commits, threatens, conspires to commit, or support “terrorism”
as defined in the Executive Order; (e) who is named as a “Specially designated
national or blocked person” on the most current list published by the OFAC at
its official website at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (d).
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty Agreement or grant of the relevant security interest becomes or would
become effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Swap Agreement Obligations” means any and all obligations of the Obligors[or
their Subsidiaries], whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any Swap Agreement
permitted hereunder with the Lender or an Affiliate of the Lender, and (b) any
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction permitted hereunder with the Lender or an Affiliate of the
Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
“Trading With the Enemy Act” has the meaning set forth for such term in Section
3.13.
 
 1.2 The definition of “Acquisition Threshold” is deleted, and a new definition
for “Acquisition Information Threshold Amount” is substituted therefor to read
as follows:
 
“Acquisition Information Threshold Amount” means $25,000,000.
 
1.3 The definitions of “Adjusted EBITDA”, “Adjusted LIBO Rate”, “LIBO Rate”,
“Maturity Date,” “Permitted Acquisition” and “Swap Obligations” are amended and
restated in their entirety to read as follows:
 
“Adjusted EBITDA” means the sum of [i] EBITDA, plus [ii] Acquired EBITDA.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Lender from time to time in its reasonable discretion (the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if any
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.14 in the event that the Lender shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.  Notwithstanding the
above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with a CBFR Borrowing, such rate shall be determined as modified by
the definition of Adjusted One Month LIBOR Rate.
 
 
 

--------------------------------------------------------------------------------

 
 
“Maturity Date” means February 12, 2020 unless February 12, 2020 is not a
Business Day, in which case the Maturity Date shall be the next Business Day
immediately succeeding February 12, 2020.
 
“Permitted Acquisition” means [i] any Acquisition of a Target Person by an
Acquirer, provided (A) no Default or Event of Default has occurred and is
continuing, and (B) either [i] both (a) the most recent financial statements of
Borrower delivered to reflected a Leverage Ratio of less than 2.50 to 1.00 and
(b) if the Acquisition Consideration exceeds the Acquisition Information
Threshold Amount, the Proforma Acquisition Information delivered to Lenders
reflects a Leverage Ratio of less than 2.50 to 1.00 at all times after giving
effect to the Acquisition, or [ii] if the conditions set forth in the foregoing
clause [i] are not satisfied, the aggregate amount of the Acquisition
Consideration paid by all Acquirers for Permitted Acquisitions during the fiscal
year of Borrower in which the Acquisition occurs, including after given effect
to the Acquisition in question, does not exceed $75,000,000; provided further,
however, that [x] no Acquisition shall be a Permitted Acquisition unless the
Eligible Real Estate Collateral has been mortgaged and the personal property
assets that are acquired have been pledged and granted (unless the pledge or
grant is prohibited by Governmental Authority or the provisions of contracts
governing the same) as part of the Collateral and, if Equity Interests of the
Target Person have been acquired, the Target Person has at the time such Equity
Interests are acquired, executed and delivered a Guaranty Agreement and
Administrative Agent has received an exclusive first priority pledge and grant
of such Equity Interest of the Target Person as part of the Collateral, and [y]
no Acquisition for which the Acquisition Consideration paid by the Acquirer
exceeds the Acquisition Information Threshold Amount shall be a Permitted
Acquisition unless at least ten (10) Business Days prior to the consummation of
the Acquisition Borrower has furnished the requisite Proforma Acquisition
Information to the Administrative Agent and each of the Lenders.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder; provided, however, that the term shall
not include Excluded Swap Obligations.
 
1.4 The first sentence of the definition of “Applicable Rate” is amended and
restated in its entirety to read as follows:
 
“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the Commitment Fees payable hereunder, as the case may be, the CB Floating
Rate with respect to any CBFR Loan, [ii] the sum of the Adjusted LIBO Rate plus
the LIBO Margin with respect to any Eurodollar Revolving Loan, and [iii] with
respect to the Commitment Fees, the applicable interest rate increment per annum
shown on the Pricing Grid Rider.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5 The definitions for “ABR” and “Alternate Base Rate” are deleted; provided,
however, that “CBFR” shall be substituted for ABR, and “CB Floating Rate” shall
be substituted for Alternate Base Rate in each instance in the Credit Agreement
in which the applicable definitions appear.
 
1.6 The amount of “$20,000,000” in SECTION 2.05(a) is deleted, and the amount of
“$15,000,000” is substituted therefor.
 
1.7 The amount of “$25,000,000” at the end of SECTION 2.06(b) is deleted, and
the amount of “$20,000,000” is substituted therefor.
 
1.8 The amount of “$175,000,000” in SECTION 2.20 is deleted, and the amount of
“$250,000,000” is substituted therefor.
   
1.9 Schedule 2.01, Schedule 5.09 and the Pricing Grid Rider, each as originally
incorporated as part of the Credit Agreement, are deleted, and Schedule 2.01,
Schedule 5.09 and the Pricing Grid Rider, each in the form attached to and made
a part of this Amendment, are substituted therefor, respectively.
 
1.10 Schedule 3.01 to the Original Credit Agreement and Schedule 3.01(a) to the
Second Amendment are deleted, and Schedule 3.01 in the form attached to and made
a part of this Amendment is substituted therefor.
 
1.11 A new SECTION 3.12 is added to the Credit Agreement to read as follows:
 
SECTION 3.12.  USA Patriot Act Representations.


(a)  None of the Obligors, any of their Subsidiaries or, to the knowledge of the
Borrower, any of their respective Affiliates over which any of the foregoing
exercises management control (each, a “Controlled Affiliate”) is a Prohibited
Person, and the Obligors, their Subsidiaries and, to the knowledge of the
Borrower, such Controlled Affiliates are in compliance with all applicable
orders, rules and regulations of OFAC.


[b]  None of the Obligors, any of their Subsidiaries or, to the knowledge of the
Borrower, any of their respective Affiliates:  (i) is targeted by United States
or multilateral economic or trade sanctions currently in force; (ii) is owned or
controlled by, or acts on behalf of, any Person that is targeted by United
States or multilateral economic or trade sanctions currently in force; (iii) is
a Prohibited Person; or (iv) is named, identified or described on any list of
Persons with whom United States Persons may not conduct business, including any
such blocked persons list, designated nationals list, denied persons list,
entity list, debarred party list, unverified list, sanctions list or other such
lists published or maintained by the United States, including OFAC, the United
States Department of Commerce or the United States Department of State.
 
1.12 A new SECTION 3.13 is added to the Credit Agreement to read as follows:
 
SECTION 3.13.  Embargoed Person.  (a) No Obligor’s, nor any of their
Subsidiaries’, assets constitute property of, or are beneficially owned,
directly or indirectly, by any person targeted by economic or trade sanctions
under U.S. law, including but not limited to the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”) any of the foreign
assets control regulations of the Treasury (31 C.F.R., Subtitle B. Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations
 
 
 

--------------------------------------------------------------------------------

 
promulgated thereunder or executive order relating thereto (which includes,
without limitation, (i) Executive Order No. 13224, effective as of September 24,
2001, relating to Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
(the “Executive Order”) and (ii) the USA PATRIOT Act, if the result of such
ownership would be that any Loan made by any Lender would be in violation of law
(“Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in any Obligor if the result of such interest would be that any Loan
would be in violation of law; (c) no Obligor has engaged in business with
Embargoed Persons if the result of such business would be that any Loan made by
any Lender would be in violation of law; and (d) neither any Obligor nor any
Controlled Affiliate (i) is or will become a “blocked person” as described in
the Executive Order, the Trading With the Enemy Act or the Foreign Assets
Control Regulations or (ii) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.  For
purposes of determining whether or not a representation is true or a covenant is
being complied with under this Section 3.12, the Obligors shall not be required
to make any investigation into (i) the ownership of publicly traded stock or
other publicly traded securities or (ii) the beneficial ownership of any
collective investment fund.
 
1.13 In addition to the matters set forth in Section 5.02 of the Credit
Agreement for which Borrower is required to give written notice to the
Administrative Agent and each Lender, Borrower also shall give written notice to
the Administrative Agent and each Lender, within two (2) Business Days after the
occurrence thereof, of any Obligor entering into a Swap Agreement or an
amendment to a Swap Agreement, together with copies of all agreements evidencing
such Swap Agreement or Amendment.
 
1.14 The amount of “$15,000,000” is substituted for the amount of “$8,000,000”
in SECTION 6.04(f) of the Credit Agreement.
 
1.15 The amount of “$25,000,000” is substituted for the amount of “$20,000,000”
in SECTION 6.06 of the Credit Agreement.
 
1.16 Borrower has informed Lenders that, although IHM is a direct or indirect
Subsidiary of Borrower, the organization documents of IHM do not authorize a
guaranty of, or pledge of its assets as Collateral for, the Obligations, and
that the assets of IHM are not material.  Lenders agree to waive the requirement
for IHM to provide a Guarantee of the Obligations or pledge its assets as
Collateral for the Obligations, in reliance upon the foregoing as well as the
agreement of Borrower, hereby expressed, that Borrower shall not permit the
assets of IHM to become material, as determined by Lenders in accordance with
their customary underwriting standards.
 
 
 
 

--------------------------------------------------------------------------------

 
1.17 Borrower has informed Lenders that the entities Home Health Agency-Broward
Inc.,  Suncrest Home Health of MO, Inc., Suncrest Home Health of North Carolina,
Inc., Omni Health Management, LLC and Suncrest Home Health of Central Florida,
LLC (collectively, “the “Inactive Entities”) are (i) inactive, (ii) have no
assets, (iii) have no business operations and (iv) will be dissolved or merged
into certain Subsidiaries. Borrower has requested that Lenders acknowledge and
agree that the Inactive Entities are not deemed Subsidiaries as defined in the
Credit Agreement. Lenders in reliance upon the foregoing and Borrower hereby
acknowledge and agree that the Inactive Entitles shall be excepted and excluded
from the definition of Subsidiaries under the Credit Agreement, provided that
Borrower shall not permit any of the Inactive Entities to become active, have
assets, or have business operations.
 
1.18 Borrower has informed Lenders that although the entity Trigg County Home
Health, Inc. (“TCHH”) is a direct or indirect Subsidiary of Borrower (i) TCHH is
97% owned by Borrower through Borrower’s subsidiary Suncrest LBL Holdings, Inc.
and 3% owned by a minority shareholder (the “Minority Shareholder”), and (ii)
the organization documents of TCHH do not expressly authorize TCHH to guaranty,
or pledge its assets as Collateral for, the Obligations of Borrower. Lenders
agree to temporarily waive the requirement for TCHH to provide a Guarantee of
the Obligations or pledge its assets as Collateral for the Obligations, in
reliance upon the foregoing, as well as the agreement of Borrower, hereby
expressed, that Borrower shall, within sixty (60) days of the effective date of
this Amendment: (a) obtain the consents of the shareholders of TCHH and the
Minority Shareholder, and whatever other consents are required, in order for
TCHH to be authorized to guaranty, and pledge its assets as Collateral for, the
Obligations of Borrower and (b) enter into and execute a joinder to the Guaranty
Agreement (as defined below) and to the Security Agreement (as defined below).
 
1.19 Borrower has informed Lenders that although the entity Almost Family ACO
Services of Tennessee, LLC is a direct or indirect Subsidiary of Borrower (“ACO
Services”), ACO Services, is not in good standing. Lenders agree to temporarily
waive the requirement for ACO Services to be in good standing in reliance upon
the foregoing, as well as the agreement of Borrower, hereby expressed, that
Borrower shall, within thirty (30) days of the effective date of this Amendment,
obtain good standing for ACO Services.
 
ARTICLE 2.
                                
Conditions to Effectiveness
 
 
2.1 The provisions of Article 1 of this Amendment shall become effective on that
date (the “Third Amendment Closing Date”) when, and only when, Agent shall have
received this Amendment and each of the documents or instruments set forth below
(collectively, for purposes of this Amendment, the “Additional Loan Documents”,
all of which upon the satisfaction of all the conditions set forth in this
Article 2 shall be deemed part of the “Loan Documents” referred to in the Loan
Agreement), executed by the each of the parties hereto and the parties thereto
where provided, respectively, and in form and substance satisfactory in all
respects to Agent in its sole discretion, and when each of the other conditions
set forth below has been fulfilled to the satisfaction of Agent:
 
 
 
 

--------------------------------------------------------------------------------

 
A.           A Consolidated Amended and Restated Guaranty and Ratification
Agreement (the “Guaranty Agreement”) entered into by each Subsidiary Guarantor,
containing the absolute, joint and several guarantee of payment by each of them,
respectively, of the Obligations as modified pursuant to this Amendment, and
which shall supercede and replace any and each Guaranty Agreement theretofore
given by any Subsidiary Guarantor;
 
B.           A Consolidated Amended and Restated Pledge of Equity Interest (the
“Pledge of Equity Interest”) by Borrower as well as any Subsidiary that owns
Equity Interest in another Subsidiary, of all the Equity Interest in each
Subsidiary of Borrower and each Subsidiary of a Subsidiary, respectively, which
shall supersede and replace the analogs of that document executed and delivered
in connection with the Original Credit Agreement and the Second Amendment,
respectively;
 
C.           A Consolidated Amended and Restated Security Agreement (the
“Security Agreement”) by Borrower and each Subsidiary Guarantor which shall
supersede and replace the Security Agreements executed and delivered in
connection with the Original Credit Agreement and the Second Amendment,
respectively;
 
D.           Borrower shall have executed Notes payable to the order of each
Lender in the face principal amount set forth for each in Schedule 2.01 to this
Amendment;
 
E.           An Incumbency Certificate and Certified Copy of Resolutions for AFI
and each of the Subsidiary Guarantors, authorizing the execution and delivery of
this Agreement and the other Additional Loan Documents to which each is a party,
respectively, and including a copy of the organization documents for and
evidence of the valid existence of, any Subsidiary formed or acquired subsequent
to December 6, 2013;
 
F.           An opinion of counsel to AFI as to the due authorization,
execution, delivery and enforceability of the Additional Loan Documents by and
with respect to AFI and each Subsidiary Guarantor, and such other matters as
Agent reasonably requests;
 
G.           Borrower shall have paid to Agent, for the ratable benefit of the
Lenders, the fee (“Upfront Fee”) agreed by Borrower and allocable among the
Lenders according to the amount of each Lender’s Commitment as set forth in
Schedule 2.01, as well as any arranger, administration or other fees payable
pursuant to any separate letter agreement entered into between Borrower and
Agent;
 
H.           The Departing Lender shall have received payment in full for all of
the Obligations owing to it under the Credit Agreement (other than the
obligations to pay fees and expenses with respect to which the Borrower has not
received an invoice, contingent indemnity Obligations and other contingent
Obligations owing to it under the Loan Documents), and shall have executed and
delivered the signature page to this Amendment provided for it, whereupon its
Commitment under the Credit Agreement shall be terminated;
 
I.           The Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s Commitment as
are necessary in order that each such Lender’s Commitment and outstanding
Revolving Credit Exposure conform with the provisions of the Credit Agreement as
modified by this Amendment; and
 
 
 

--------------------------------------------------------------------------------

 
J.           Agent shall have received such other documents, instruments and
certificates, if any, as Agent may reasonably request to insure the binding
effect in accordance with the terms thereof of the Credit Agreement as modified
by this Amendment and the Additional Loan Documents.
 
ARTICLE 3.
                              
Other Provisions
 
3.1 From and after the effective date of this Amendment, the Borrower shall
indemnify the Administrative Agent, and hold it harmless from, any and all
losses, claims, damages, liabilities and related expenses, including Taxes and
the fees, charges and disbursements of any counsel for any of the foregoing,
arising in connection with the Administrative Agent’s treating, for purposes of
determining withholding Taxes imposed under FATCA, this Amendment as qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).
 
3.2 AFI hereby restates and confirms each of the representations, warranties and
covenants contained in the Credit Agreement and the other Loan Documents to
which it is a party, as modified by this Amendment and the other Additional Loan
Documents, and confirms and agrees that it has no defenses, offsets or
counterclaims with respect thereto.  Without limitation of the preceding
sentence, AFI represents and warrants that this Amendment and the Additional
Loan Documents have been executed and delivered by a representative of AFI and
each Subsidiary Guarantor that is a party thereto who is duly authorized to do
so and that the same are valid and binding on each.
 
3.3 AFI agrees to reimburse Agent for all expenses incurred by Agent and Lenders
in connection with the preparation, execution, delivery and performance of this
Amendment, including, without limitation, for reasonable fees of legal counsel
to Agent.
 
3.4 Each Lender that is a party to this Amendment that was not a party to the
Credit Agreement (a) represents and warrants and agrees with Administrative
Agent, Lenders and Borrower that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment that
consummate the transactions contemplated by it and to become a Lender under the
Credit Agreement as modified by this Amendment, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to become a Lender, (iii) from and after the Third
Amendment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of its Commitment, shall
have the obligations of the Lender thereunder, (iv) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements of the Borrower delivered pursuant to the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment and to purchase its
Commitment and has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and further agrees
that it will (w) deliver to the Administrative Agent any
 
 
 

--------------------------------------------------------------------------------

 
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by it, (x) independently and without
reliance on the Administrative Agent, any Lender or the Departing Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (y) perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
3.5 Except as expressly modified by this Amendment and the other Additional Loan
Documents, all terms and conditions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect as they were immediately prior
to the execution and delivery of this Amendment, and those terms and conditions
as modified are incorporated into the applicable Loan Documents by this
reference.  Upon the effectiveness of this Amendment, each reference in the
Credit Agreement and the other Loan Documents to the “Credit Agreement” and the
“Loan Documents” shall mean and be deemed a reference to the Credit Agreement
and the Loan Documents as modified by this Amendment and the other Additional
Loan Documents.
 
3.6 This Amendment may not be modified in any respect except in writing signed
by the party charged with such modification.  This Amendment constitutes the
final, complete and exclusive agreement among Agent, Lenders and AFI concerning
its subject matter and neither the Agent, Lenders nor AFI are relying on any
oral agreements or understandings of any nature whatsoever with respect thereto.
 
3.7 This Amendment shall be effective notwithstanding that it is executed in
counterparts, and a facsimile or other reproduction of a signature of any party
to it shall be effective to the same extent as the manual signature of such
party, but such party shall furnish its manually signed signature pages to each
other party promptly upon request of such other party.
 
3.8 This Amendment shall be governed by and construed in accordance with the
laws of the Commonwealth of Kentucky.
 


 
< signature pages follow >
 

 
 

--------------------------------------------------------------------------------

 

< signature page to Third Amendment to Credit Agreement >
 
IN TESTIMONY WHEREOF, witness the signatures on behalf of AFI, Agent,  BOA, FTB
and RB effective as of the date first above written.
 
 

 
"AFI"
ALMOST FAMILY, INC. a Delaware corporation
         
 
By:
/s/ C. Steven Guenthner       C. Steven Guenthner       President, Principal
Financial Officer, Secretary & Treasurer          

 
 


 


 
 
 

--------------------------------------------------------------------------------

 
< signature page to Third Amendment to Credit Agreement >
 

 
"Agent"
JPMORGAN CHASE BANK, N.A., as Administrative Agent for itself as a Lender
         
 
By:
/s/ James Duffy Baker       James Duffy Baker       Division Manager          


 

 
 
 

--------------------------------------------------------------------------------

 
 
 
< signature page to Third Amendment to Credit Agreement >
 

 
'BOA"
BANK OF AMERICA, N.A. as Syndication Agent and for itself as a Lender
         
 
By:
/s/ Sonal Gupta       Sonal Gupta       Vice President          



 
 
 

--------------------------------------------------------------------------------

 
 
< signature page to Third Amendment to Credit Agreement >
 

 
"FTB"
FIFTH THIRD BANK, as Documentation Agent for itself as a Lender
         
 
By:
/s/ Vera B. McEvoy       Vera B. McEvoy       Vice President          




 
 
 

--------------------------------------------------------------------------------

 
 
< signature page to Third Amendment to Credit Agreement >
 

 
'RB"
REGIONS BANK, for itself as a Lender
         
 
By:
/s/ Ned Spitzer       Ned Spitzer       Managing Director          


 
 
 

--------------------------------------------------------------------------------

 



 
< Departing Lender signature page to Third Amendment to Credit Agreement >
 
The undersigned is executing and delivering this Amendment for the sole purpose
of confirming that it is a “Departing Lender” as defined in this Amendment.
 
CITIBANK, N.A., as the Departing Lender

  CITIBANK, N.A. as the Departing Lender          
 
By:
/s/ Alvaro De Velasco       Alvaro De Velasco       Vice President          



 


Attachments
 
--  Schedule 2.01
 
--  Schedule 5.09
 
--  Pricing Grid Rider
 
--  Schedule 3.01
 


 


 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 2.01
 


 
(Commitments of Lenders)
 


 


 
Lender                                                      Amount of Commitment
 


 

 1.  JPMorgan Chase Bank, N.A.   $60,000,000.00              2.  Bank of
America, N.A   $60,000,000.00              3. Fifth Third Bank   $30,000,000.00
             4. Regions Bank   $25,000,000.00  
                                               Total  $175,000,000    

 

 
 

--------------------------------------------------------------------------------

 

Schedule 5.09
 


 
(Financial Covenants)
 
The consolidated financial statements of Borrower shall, as of each Calculation
Date commencing September 30, 2010, reflect compliance with the following
financial covenants, determined in accordance with GAAP:
 
A.           The Adjusted Fixed Charge Coverage Ratio shall not be less than
3.00 to 1.00.
 
B.           The Leverage Ratio shall not be greater than 3.50 to 1.00.
 
C.           Net Worth shall not be less than the sum of [i] $130,000,000, plus
[ii] 50% of net income, without giving effect to any losses, during each fiscal
quarter of Borrower beginning with the quarter ending September 30, 2010, plus
[iii] one hundred percent (100%) of the proceeds received by Borrower arising
from any issuance of Equity Interests in Borrower after the date of this
Agreement, net of reasonable expenses, commissions and fees associated with such
issuance, minus [iv] to the extent that the Borrower makes cash repurchases of
its Equity Interests in any fiscal year of the Borrower, the amount (the “Share
Repurchase Credit”) of all such cash repurchases during such fiscal year not
exceeding $10,000,000.
 

 
 

--------------------------------------------------------------------------------

 

Pricing Grid Rider


 
As of each Interest Calculation Date, the CBFR Margin and the LIBO Margin and
the Commitment Fee, respectively, shall be that percentage increment as set
forth below according to the Leverage Ratio determined as of such Interest
Calculation Date:
 


LEVEL
LEVERAGE
RATIO
CBFR
MARGIN
LIBO
MARGIN
COMMITMENT FEE
1.    Less than or equal to 1.00 to 1.00
1.25
    1.75
0.25
2.    Greater than 1.00 to 1.00 and less than or equal to 1.50 to 1.00
1.50
    2.00
0.30
3.    Greater than 1.50 to 1.00 and less than or equal to 2.00 to 1.00
1.75
    2.25
0.35
4.    Greater than 2.00 to 1.00 and less than or equal to 2.50 to 1.00
2.00
    2.50
0.40
5.    Greater than 2.50 to 1.00 and less than or equal to 3.00 to 1.00
2.25
    2.75
0.40
6.    Greater than 3.00 to 1.00
2.50
    3.00
0.50



Pricing will open at Level 3 above.
 
In the event that the Administrative Agent has not received the financial
statements required to be delivered pursuant to Section 5.01(a) or Section
5.01(b) of the Agreement, as applicable, together with the Compliance
Certificate pursuant to Section 5.01(c) of the Agreement, by the dates required
pursuant to the Agreement, the CBFR Margin, LIBO Margin and Commitment Fee shall
be assumed to be and applied in accordance with Level 6 above, commencing as of
the date that the applicable financial statements and Compliance Certificate
were required to be delivered and continuing until three (3) Business Days
following the date the same are actually delivered.
 

 
 

--------------------------------------------------------------------------------

 



 
Schedule 3.01
 


 
Count
Subsidiary Name
Federal ID No.
Authorized Capital Stock/Type of Ownership
Number of Issued and Outstanding Shares
State of Incorporation
State ID No.
Type of Entity
1
Adult Day Care of America, Inc.
06-1207175
1,000 shares of common stock, $.001 par value per share, owned by Almost Family,
Inc.
1,000
DE
2128204
Corporation
2
AFAM Merger, Inc.
27-2463232
100 shares, owned by Almost Family, Inc.
100
DE
4743144
Corporation
3
Cambridge Home Health Care Holdings, Inc.
20-0591577
100,968.048 shares, owned by National Health Industries, Inc.
100,968.048
DE
3752185
Corporation
4
Cambridge Home Health Care, Inc.
34-1772291
10 shares, owned by Cambridge Home Health Care Holdings, Inc.
10
OH
866131
Corporation
5
Cambridge Home Health Care, Inc./Private
34-1772292
10 shares, owned by Cambridge Home Health Care Holdings, Inc.
10
OH
866130
Corporation
6
Caretenders of Cleveland, Inc.
61-1306845
100 shares owned by National Health Industries, Inc.
100
KY
0418732
Corporation
7
Caretenders of Columbus, Inc.
61-1302995
100 shares owned by National Health Industries, Inc.
100
KY
0414266
Corporation
8
Caretenders Visiting Services Employment Company, Inc.
61-1326749
100 shares owned by National Health Industries, Inc.
100
KY
0456266
Corporation
9
National Health Industries, Inc.
61-0997496
1,000 shares of common stock without par value, owned by Almost Family, Inc.
1,000
KY
0119806
Corporation
10
OMNI Home Health Holdings, Inc.
 
10 shares of xxx stock owned by National Health Industries, Inc.
10
DE
4508006
Corporation
11
Patient Care Medical Services, Inc.
22-2170708
10 shares of common stock; owned by Patient Care, Inc.
10
NJ
100027270
Corporation

 
 
 
 

--------------------------------------------------------------------------------

 
12
Patient Care New Jersey, Inc.
20-1574433
1,000 shares of common stock; owned by Patient Care, Inc.
1,000
DE
3848463
Corporation
13
Patient Care Pennsylvania, Inc.
37-1459396
100 shares of common stock; owned by Patient Care, Inc.
100
DE
3623151
Corporation
14
Patient Care, Inc.
22-2088938
1,000 shares of common stock, $.01 par value per share; owned by AFAM
Acquisition, LLC
1,000
DE
2320425
Corporation
15
Priority Care, Inc.
06-1482496
100 shares of common stock; owned by Patient Care, Inc.
100
CT
561909
Corporation
16
SunCrest Healthcare, Inc
20-3701127
265,148 shares of common stock owned by National Health Industries, Inc.; 90,667
shares of B-1 Preferred Stock, 19,708 shares of B-2 Preferred Stock, and 403,856
shares of C Preferred Stock all owned by OMNI Home Health Holdings, Inc.
779,379
GA
400237
Corporation
17
SunCrest Home Health of AL, Inc.
27-0678962
1,000 shares of common stock; owned by SunCrest Healthcare, Inc.
1,000
AL
261-690
Corporation
18
SunCrest Home Health of Claiborne County, Inc.
45-1448026
1,000 shares of common stock; owned by SunCrest Healthcare, Inc.
1,000
TN
000655066
Corporation
19
SunCrest Home Health of Georgia, Inc.
26-1911187
100 shares of common stock; owned by SunCrest Healthcare, Inc.
100
GA
2511213
Corporation
20
SunCrest Home Health of Manchester, Inc.
27-3742641
1,000 shares of common stock; owned by SunCrest Healthcare, Inc.
1,000
TN
000642295
Corporation
21
SunCrest Home Health of Nashville, Inc.
27-2258905
1,000 shares of common stock; owned by SunCrest Healthcare, Inc.
1,000
TN
000627890
Corporation
22
SunCrest Home Health of South GA, Inc.
27-0678757
1,000 shares of common stock; owned by SunCrest Healthcare, Inc.
1,000
GA
3037586
Corporation
23
SunCrest LBL Holdings, Inc.
27-3742739
1,000 shares of common stock; owned by SunCrest Healthcare, Inc.
1,000
TN
000642297
Corporation

 
 
 
 

--------------------------------------------------------------------------------

 
24
SunCrest TeleHealth Services, Inc.
27-4199760
1,000 shares of common stock; owned by SunCrest Healthcare, Inc.
1,000
TN
000645556
Corporation
25
Tennessee Nursing Services of Morristown, Inc.
 62-1049414
1,000 shares of common stock owned by SunCrest Home Health of Claiborne County,
Inc.
1,000
TN
00060015
Corporation
26
Trigg County Home Health, Inc.
26-3539405
970 shares of common stock; JV Entity 97% owned by SunCrest LBL Holdings, Inc.
970
KY
0715426
Corporation
27
AFAM Acquisition Ohio, LLC
26-3979925
100% by National Health Industries, Inc.
 
KY
0718677
LLC
28
AFAM Acquisition, LLC
26-2866404
100% by Almost Family, Inc.
 
KY
0705309
LLC
29
Almost Family ACO Services of Kentucky, LLC
61-1166649
100% by National Health Industries, Inc.
 
KY
0888128
LLC
30
Almost Family ACO Services of South Florida, LLC
46-5765971
100% by National Health Industries, Inc.
 
FL
L14000077192
LLC
31
Almost Family ACO Services of Tennessee, LLC
47-0979130
100% by SunCrest Health Care, Inc.
 
TN
000758873
LLC
32
Almost Family PC of Ft. Lauderdale, LLC
26-1260724
100% by National Health Industries, Inc.
 
FL
L07000103414
LLC
33
Almost Family PC of Kentucky, LLC
26-1259925
100% by National Health Industries, Inc.
 
KY
0675489
LLC
34
Almost Family PC of SW Florida, LLC
26-1261522
100% by National Health Industries, Inc.
 
FL
L07000103411
LLC
35
Almost Family PC of West Palm, LLC
26-1263982
100% by National Health Industries, Inc.
 
FL
L07000103413
LLC
36
BGR Acquisition, LLC
51-0606314
100% by SunCrest Healthcare, Inc.
 
FL
L06000098860
LLC
37
Caretenders Mobile Medical Services, LLC
26-1162933
100% by National Health Industries, Inc.
 
OH
1726247
LLC
38
Caretenders of Jacksonville, LLC
20-5890994
100% by National Health Industries, Inc.
 
FL
L06000110767
LLC
39
Caretenders Visiting Services of  District 6, LLC
30-0425709
100% by National Health Industries, Inc.
 
KY
0565533
LLC
40
Caretenders Visiting Services of  District 7, LLC
30-0425714
100% by National Health Industries, Inc.
 
KY
0565534
LLC
41
Caretenders Visiting Services of  Gainesville, LLC
30-0425715
100% by National Health Industries, Inc.
 
FL
L05000016996
LLC

 
 
 

--------------------------------------------------------------------------------

 
 
42
Caretenders Visiting Services of  Hernando County, LLC
20-5826497
100% by National Health Industries, Inc.
 
FL
L06000104096
LLC
43
Caretenders Visiting Services of  Kentuckiana, LLC
20-3021812
100% by National Health Industries, Inc.
 
KY
0615538
LLC
44
Caretenders Visiting Services of Columbus, LLC
20-8428138
100% by National Health Industries, Inc.
 
OH
1676001
LLC
45
Caretenders Visiting Services of Ocala,  LLC
20-4522444
100% by National Health Industries, Inc.
 
FL
L06000028455
LLC
46
Caretenders Visiting Services of Orlando, LLC
 30-0425717
100% by National Health Industries, Inc.
 
KY
0597949
LLC
47
Caretenders Visiting Services of Pinellas County, LLC
20-5826531
100% by National Health Industries, Inc.
 
FL
L06000104100
LLC
48
Caretenders Visiting Services of Southern  Illinois, LLC
20-5826553
100% by National Health Industries, Inc.
 
IL
2013258
LLC
49
Caretenders Visiting Services of St. Augustine, LLC
20-2910357
100% by National Health Industries, Inc.
 
FL
L05000052409
LLC
50
Caretenders Visiting Services of St. Louis, LLC
20-5826598
100% by National Health Industries, Inc.
 
MO
LC0774505
LLC
51
Caretenders VNA of Ohio, LLC
27-3756374
100% by National Health Industries, Inc.
 
OH
1970058
LLC
52
Caretenders VS of Boston, LLC
26-1258759
100% by National Health Industries, Inc.
 
MA
962269
LLC
53
Caretenders VS of Central KY, LLC
26-1259391
100% by National Health Industries, Inc.
 
KY
0675492
LLC
54
Caretenders VS of Lincoln Trail, LLC
26-3632764
100% by National Health Industries, Inc.
 
KY
0715613
LLC
55
Caretenders VS of Louisville, LLC
26-1264112
100% by National Health Industries, Inc.
 
KY
0675491
LLC
56
Caretenders VS of Northern KY, LLC
26-1259246
100% by National Health Industries, Inc.
 
KY
0675495
LLC
57
Caretenders VS of Ohio, LLC
26-3706241
100% by National Health Industries, Inc.
 
OH
1812627
LLC
58
Caretenders VS of SE Ohio, LLC
45-1139239
100% by National Health Industries, Inc.
 
OH
2007716
LLC
59
Caretenders VS of Western KY, LLC
26-1258938
100% by National Health Industries, Inc.
 
KY
0675497
LLC
60
Home Health Agency-Central Pennsylvania, LLC
20-1497787
100% by OMNI Home Health Services, LLC
 
FL
L08000043051
LLC
61
Home Health Agency-Collier, LLC
20-0832146
100% by OMNI Home Health Services, LLC
 
FL
L08000043052
LLC
62
Home Health Agency-Hillsborough, LLC
59-3757325
100% by OMNI Home Health Services, LLC
 
FL
L08000043054
LLC

 
 
 

--------------------------------------------------------------------------------

 
 
63
Home Health Agency-Illinois, LLC
59-757324
100% by OMNI Home Health Services, LLC
 
FL
L08000043056
LLC
64
Home Health Agency-Indiana, LLC
20-1408322
100% by OMNI Home Health Services, LLC
 
FL
L08000043055
LLC
65
Home Health Agency-Palm Beaches, LLC
01-0713588
100% by OMNI Home Health Services, LLC
 
FL
L08000043057
LLC
66
Home Health Agency-Pennsylvania, LLC
59-3757322
100% by OMNI Home Health Services, LLC
 
FL
L08000043058
LLC
67
Home Health Agency-Philadelphia, LLC
20-1408427
100% by OMNI Home Health Services, LLC
 
FL
L08000043059
LLC
68
Home Health Agency-Pinellas, LLC
59-3757320
100% by OMNI Home Health Services, LLC
 
FL
L08000043060
LLC
69
Imperium Health Management, LLC
45-2788800
JV Entity-70% owned by Almost Family, Inc.)
 
KY
0794561
LLC
70
IN Homecare Network Central, LLC
46-3029953
100% by National Health Industries, Inc.
 
IN
2013061000795
LLC
71
IN Homecare Network North, LLC
46-3020499
100% by National Health Industries, Inc.
 
IN
2013061000766
LLC
72
Mederi Caretenders VS of  SE FL, LLC
26-1264234
100% by National Health Industries, Inc.
 
FL
L07000103410
LLC
73
Mederi Caretenders VS of Broward, LLC
26-1264504
100% by National Health Industries, Inc.
 
FL
L07000103409
LLC
74
Mederi Caretenders VS of SW FL, LLC
26-1264384
100% by National Health Industries, Inc.
 
FL
L07000103412
LLC
75
Mederi Caretenders VS of Tampa, LLC
26-1248096
100% by National Health Industries, Inc.
 
FL
L07000104055
LLC
76
OMNI Home Health Services, LLC
26-2010556
100% by OMNI Home Health Holdings, Inc.
 
DE
4508002
LLC
77
OMNI Home Health-District 1, LLC
20-0527436
100% by OMNI Home Health Services, LLC
 
FL
L08000043061
LLC
78
OMNI Home Health-District 2, LLC
20-0527566
100% by OMNI Home Health Services, LLC
 
FL
L08000043062
LLC
79
OMNI Home Health-District 4, LLC
20-1657488
 JV Entity 70% by OMNI Home Health Services, LLC
 
FL
L08000043063
LLC
80
OMNI Home Health-Hernando, LLC
59-3741300
100% by OMNI Home Health Services, LLC
 
FL
L08000043064
LLC
81
OMNI Home Health-Jacksonville, LLC
59-3754764
100% by OMNI Home Health Services, LLC
 
FL
L08000043066
LLC
82
Patient Care Connecticut, LLC
27-0726569
100% by Priority Care, Inc.
 
CT
0979769
LLC
83
Princeton Home Health, LLC
20-5081107
100% by National Health Industries, Inc.
 
AL
DLL 480-611
LLC
84
SunCrest Companion Services, LLC
26-3549012
100% by SunCrest Healthcare, Inc.
 
TN
000559681
LLC

 
 
 

--------------------------------------------------------------------------------

 
 
85
SunCrest Healthcare of East Tennessee, LLC
26-3548962
100% by SunCrest Healthcare, Inc.
 
TN
000588238
LLC
86
SunCrest Healthcare of Middle TN, LLC
71-1017674
100% by SunCrest Healthcare, Inc.
 
TN
000534537
LLC
87
SunCrest Healthcare of West Tennessee, LLC
37-1550880
100% by SunCrest Healthcare, Inc.
 
TN
000559681
LLC
88
SunCrest Home Health of Tampa, LLC
27-3742788
JV Entity 60% owned by SunCrest Healthcare, Inc.
 
FL
L10000107528
LLC
89
SunCrest Home Health-Southside, LLC
45-2283548
100% by SunCrest Home Health of Georgia, Inc.
 
GA
4014293
LLC
90
SunCrest Outpatient Rehab Services of TN, LLC
27-0311512
100% by SunCrest Healthcare, Inc.
 
TN
000603548
LLC
91
SunCrest Outpatient Rehab Services, LLC
26-1910553
100% by SunCrest Healthcare, Inc.
 
TN
563554
LLC

 

 
 

--------------------------------------------------------------------------------

 
